                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


RICHARD B. WOOD JR.,

              Plaintiff,

v.                                                         Case No. 8:20-cv-2143-WFJ-SPF

ANDREW M. SAUL,
Commissioner of the Social
Security Administration,

              Defendant.
                  ____                         /



                        ORDER REMANDING TO COMMISSIONER
       Pursuant to sentence four of 42 U.S.C. § 405(g), Plaintiff seeks judicial review of an

administrative decision denying her claim for Social Security Disability benefits and

Supplemental Security Income benefits (see Dkt. 1). At this juncture, the Commissioner seeks

entry of an order reversing and remanding the case for further administrative action. The

Commissioner believes remand is appropriate and asserts the following:

       Upon remand, the Commissioner of Social Security will reassess Plaintiff’s
       residual functional capacity and in so doing, evaluate the opinions of Drs. Kelly
       Gorman and William Reynolds and, if warranted, obtain supplemental
       vocational evidence.

Dkt. 20. Plaintiff has no objection. Accordingly, it is ordered as follows:

       1.     The Commissioner’s Unopposed Motion for Entry of Judgment with Remand

(Dkt. 20) is granted.

       2.     The Commissioner’s decision is reversed and remanded to the Commissioner

pursuant to sentence four of 42 U.S.C. § 405(g).
3.   The Clerk of Court is directed to enter judgment for Plaintiff and close this case.

DONE AND ORDERED at Tampa, Florida on July 9, 2021.




                                      2
